Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION: REFUSAL
REJECTION UNDER 35 U.S.C. 112 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling because the scope of protection sought by the claim in figure 1.7 cannot be determined or understood due to an inadequate visual disclosure. Specifically, there are various details shown such as internal ribs of the hexagonal cap and what appears to a collection of edge lines that represent the neck of the bottle and possibly threads and other internal features that have not been shown in any of the other views. The high concentration of overlapping edge lines that represent the structure along the vertical height of the bottle obscures the appearance of the claimed design from this view point is not understood. Such a disclosure fails to enable a designer of ordinary skill in the art to make an article having the shape and appearance of the design for which protection is sought.

It is NOT recommended that Applicant disclaim the areas or portions of the design which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by converting those edge lines to broken lines, or using color or a description. It is the Examiner’s opinion that any attempt to convert select lines to broken lines would not be successful due to the high concentration of overlapping edge lines and may potentially obscure edge lines that are representing known visible features in the side views and could create an inconsistency in the scope of the claim.  Drawing view 1.7 is does not contribute any further understanding of the overall external appearance of the claimed design and is only revealing hidden features and it is strongly recommended to cancel drawing view 1.7.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The claim stands rejected under 35 U.S.C. 112(a) and (b). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 

 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair







/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914